Title: John Adams to Abigail Adams, 13 December 1777
From: Adams, John
To: Adams, Abigail


     
      My dear
      Newbury Port Decr. 13. 1777
     
     Yesterday was as fine for Travell as ever occurred at this season of the Year.—I reached Ipswich, and lodged, at the House where I used to put up, old Mrs. Treadwells.
     This Morning I satt off, in a horrid cold Rain, and after getting wett through all my Coverings, I putt up at our Friend Mr. Tufts’s, having no Courage to proceed farther.
     Tomorrow Morning, I must proceed. Coll. Doane who was in a stage Coach and his son who was in a close sulky proceeded on, today.
     The fashionable Conversation all along the Journey is that Goods are fallen and falling in Consequence of calling in the Money.—I am—&c.
    